Citation Nr: 1738981	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Health Eligibility Center (HEC)
in Atlanta, Georgia


THE ISSUE

Whether the VA properly calculated the Veteran's income in the year 2007 for purposes of determining the appropriate means test eligibility category for VA healthcare and prescription benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1954 to June 1957.  He had subsequent service as a member of the Coast Guard Auxiliary.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination by the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  

Per the Veteran's request, a personal hearing before a Veterans Law Judge was scheduled for June 2017 at the Central Office in Washington, D.C., but he did not attend.  He did not provide any explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The Board observes that a prior Board remand involving this Veteran remains outstanding.  In August 2003, the Board remanded the Veteran's appeal for payment or reimbursement for medical expenses incurred in 1999 at a private medical facility to the VA Medical Center in Houston, Texas.  The Board's remand implemented a July 2002 Order of the United States Court of Appeals for Veterans Claims (Court).  This matter has been pending for eighteen years.  We REFER the outstanding remand for appropriate action as soon as possible.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The issue before the Board is whether VA properly calculated the Veteran's income for the year 2007 for purposes of determining the appropriate means test eligibility category for VA healthcare and prescription benefits.  We observe that the Veteran has made much broader arguments, involving his belief that veterans should receive free healthcare for life, and his frustration that the VA Medical Center (VAMC) has not been responsive to his particular medical needs, in support of his appeal.  These arguments are outside the scope of Board review and would be more effectively raised with his Congressional representatives in the case of the first argument, and the VAMC administration in the case of the second argument.  

The Veteran additionally asserts that the United States Government is responsible for his smoking habit of many years because he was originally offered tobacco products during service.  To the extent the Veteran may be claiming that his pulmonary disease is related to tobacco use during active service, the Board notes the Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No. 105- 206, in pertinent part, prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  38 U.S.C.A. § 1103.  

The Veteran is not in receipt of service connection for any disability.  In such a situation, the VA will provide hospital care and medical services to Veterans who are unable to defray the expenses of necessary care.  38 U.S.C.A. §§ 1710, 1722A.  Similarly, copayments for medications are required unless the Veteran's annual income is below a certain level.  Various eligibility categories have been defined under law to ensure fair administration of the Veteran's Hospital budget nationwide.  

The Veteran has been receiving VA medical care for many years.  As such, he had been submitting the appropriate forms to establish that his income was below the defined ceiling so as to qualify him for VA medical care and medications without a copayment.  In this case, his income represented his family income, including his own and his wife's income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.262 (2016).  As he was informed in the July 2009 Statement of the Case, the VA Nationals Means Test threshold for a Veteran with one dependent in 2007 was $34,117, and the Geographic Means Test threshold for his residency location was $39,050. 

In 2007, the HEC ran a routine cross-check with other government agencies to confirm that Veteran's income met the requirements for his particular eligibility category.  The cross-check revealed discrepancies in his income as reported to VA compared with the income amount calculated by the Internal Revenue Service and the Social Security Administration.  

Consequently, the HEC requested that the Veteran provide independent verification of his income or provide evidence to show that VA was counting his income incorrectly, such as evidence of medical expenditures which could be used to reduce his countable income for VA purposes and thus to allow him to qualify under his previous healthcare eligibility category.  He did not respond to these requests.  

In the instant case, a review of the record before the Board reveals that not all of the documents relied upon by the RO in determining that validity of the Veteran's debt have been associated with the Veteran's electronic claims folder, to include his VBMS and Legacy Content Manager files.  Notably, multiple documents of record refer to evidence contained in the Veteran's income verification match (IVM) file.  Presumably, this file contains the documents showing the sources and amounts of the Veteran's family income in 2007.  

However, the IVM folder is not currently part of the record before that Board.  As this case has been ongoing for nearly a decade, the originally-obtained information may no longer be available.  Therefore, either the original IVM file must be located or this information must be reconstructed.

In order for the Board to make an independent review of the Veteran's claim, to include determining whether the overpayment was properly created, all records relied upon by the RO must be obtained and included in either the Veteran's electronic claims file.  Accordingly, a remand is required for the AOJ to obtain all records related to income earned by the Veteran from 2007, to specifically include the contents of the Veteran's IVM folder.  38 U.S.C.A § 5103A.  

The lengthy process of obtaining information from the government agencies that originally provided it to VA can be avoided if the Veteran and his wife can provide independent verification of their income.  Such independent verification can consist of documents such as W-2 Forms from employers, end of year statements from financial institutions, or copies of the couple's tax filings from 2007.  The HEC wrote and requested such independent verification in January 2009 prior to rendering the determination at issue here, but as noted above, no response was received from the couple.  Upon remand, the Veteran and his wife should be provided with another opportunity to independently verify their income from the year 2007.

Additionally, their countable income can be reduced by showing medical expenses which were paid out of pocket in 2007, such as payments to a physician, dentist, hospital, nursing home, health insurance premiums including Medicare premiums, prescription drugs, and eye care which was not covered by health insurance.  The couple should be provided with the opportunity to submit receipts showing payment for such services.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran and his wife of the requirements necessary to establish their income was low enough to qualify for VA healthcare without copayments and with prescription benefits during the year 2007.  

Provide them with the appropriate VA forms and the relevant information as to how to establish their income and how to reduce their income for these purposes by documenting their medical expenses.

2.  Conduct a local search through relevant offices, including the HEC, the VAMC, and the Veteran's local RO for a paper copy of the Veteran's 2007 IVM information.  

3.  If no existing IVM file is located, and unless the Veteran and his wife provide all relevant primary source evidence to VA, reconstruct the Veteran's IVM file for the year 2007.  An accounting of all steps taken to reconstruct the IVM file must be memorialized for his claims file.  All requests, responses, and actions taken to locate and reconstruct the Veteran's IVM folder must be fully documented in the Veteran's file for future review.

4.  After the development requested above has been completed to the extent possible, the HEC must readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


